PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
The above titled claimant's seek unpaid overtime, as determined by the United States Department of Labor, Wage and Hour Division, Charleston, by audits dated October 24,1 990, October 26, 1990, October 30, 1990, November 5, 1990, and November 19, 1990, respectively. The audits resulted in a determination that the above titled employees have not been compensated for overtime as the law requires. Specifically, the audits established that neither Rangers or Service Rangers or Service Foresters are in exempt positions, since they have more than 20 % of their time in "routine activities." The respondent has not paid the requisite overtime, although now admitting the validity and the amount of same. Respondent states that it does not have a fiscal method to pay the aggregate claims.
In view of the foregoing, the Court makes an aggregate award in the amount of $32,877.63, inclusive of $1,939.68 for matching FICA, as enumerated for each claimant in the following manner:
AMOUNT CLAIMANT
Robert E. Smith $ 483.04
Juergen Wildman $ 718.00
John L. Anderson $ 102.52
Phillip T. Carnell $ 481.85
James P. Owens $ 33.62
Joseph S. Jelich $ 354.91
Michael McWhorther $ 586.33
James P. Schaffner $ 3,192.37
Arthur J. Yagel, III $ 1,334.99
Charles E. Bowling $ 397.19
George P. Clarkson $ 400.98
Lawrence E. Cook $ 1,352.16
Robert S. Dameron $ 1,865.53
Walter L. Lester $ 596.27
Kevin I. Arnold $ 1,053.65
Howard M. Dempsey $ 361.44
James L. Dickerson $ 713.39
Tex Fields $ 950.59
Robert L. Hannah $ 522.27
John F. Looney $ 345.15
*134Craigo M. Minton $ 649.43 r Xf J
Alan G. Sowards $ 662.15 r n v7
Richard H. Strickland $ 1,246.34 r /-s \f J
Thomas E. Withrow $ 237.99 r /< XTT
Edward D. Walker $ 1,307.24 r VJ
Bernard R. Boggs $ 468.04 r« j
Marla Clifton $ 139.79 r ■». Vj
Thomas Halki $ 52.02 r t/J
David Warner $ 652.72 r Kf’t
Scott Eggerud $ 1,669.52 r W
Stephen Forry $ 433.22 r J
Jane Ohi $ 1,280.82 r \XJ
Earl Reaves, Jr. $ 1,358.81 r f, vJ
Joseph Taylor $ 996.24
Bily Sirk $ 42.36 r trr
Ear Bibb $ 214.04 r f*.
Joseph Lilly $ 157.27 f ^ xxj
A vary McMillian $ 414.46 r xn
Woodrow Smith 449.59 r ^ I \f ji
Total $ 28,804.36 r w j
Award to the Division of Forestry for matching funds in the amount of $4,073.27.